Case 2:19-cv-21925-SRC-CLW Document 3-2 Filed 12/26/19 Page 1 of 1 PageID: 28

                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 E.N. BISSO & SON, INC.,                               Civil Action No.: 2:19-cv-21925

                               Plaintiff,              IN ADMIRALTY, Rule 9(h)

 v.
                                                                     Filed Electronically
 TUG LINDA LEE BOUCHARD, BARGE B-205,
 Their equipment and appurtenances, and freights,

                               Defendants in rem.


TO:    THE UNITED STATES MARSHAL FOR THE DISTRICT OF NEW JERSEY:

        WHEREAS a Complaint has been filed in this Court in the above-entitled action against
the defendant vessel TUG LINDA LEE BOUCHARD, her equipment and appurtenances, and
freights, upon an admiralty and maritime claim in the amount of $105,035.65 for the reasons and
causes therein stated and praying for process of warrant for the arrest of said vessel and
appurtenances, and that all persons interested in the said vessel and her appurtenances may be
cited to answer the premises, and that the said vessel and her appurtenances may for the causes in
the said complaint be condemned and sold to pay the demands of the Plaintiff.

       YOU ARE HEREBY COMMANDED to attach the said vessel and her equipment and
appurtenances, and freights, and to detain the same in your custody until the further order of the
Court respecting the same, and to give due notice to all persons claiming the same or having
anything to say why the same should not be condemned and sold pursuant to the prayer of the
said complaint, that they must file their claim with the Clerk of the Court within 10 days after
execution of this process, or within such additional time as may be allowed by the Court, and
must serve their answers within 20 days after the filing of their claims.

       YOU ARE FURTHER COMMANDED to file this process in this Court with your return
thereon promptly after execution thereof, and mail a copy thereof to the attorney of whose
request the execution was effected.

                                                     WILLIAM T. WALSH, CLERK
                                                     U. S. DISTRICT COURT


Date:___________________                             By:__________________________
                                                        Deputy Clerk
